                                        UNITED STATE                  DISTRICT CO URT
                                                                   for the
                                               WE STERN DI TRI T OF TEXA
                                                     W   O DIVISIO 1

        TKOJ{ONGO TE H OLOGY LL                        ND
        ll<ORO GO TEXAS LL ,

                              Plaintiff (s)
                                                                                 Civil Action No. 6:20-C\ -00258-ADA
        "·
        LYFT,IN        .,

                             Dc fcndant(s).

                                                    RETURN OF SERVICE

      ·amc to my hand n Frida 1 , Ap.-il 3, 2020 at I I :20 AM,
     Execut ed at: 1999 BRY  I STREET , S      ITE 900 DALLA    , TX 75201
    within the county of D LL AS at 12:41 PM , on Frida y, April 3, 2020.
     by deli verin g to the w ithin named:

                                                              LYFT, INC.

    By de li veri ng to its Registered Agent, CT CORPORATIO       S\ STE ! I
    Hy persunall y deliv erin g to it s Authorized Agent, TERRI THONGSAVAT
    a true co py ir lhi

             Sll MMOt S I A CIVIL A TJO , FIR T MENDED COMPLAI T FOR PATENT
                               11 FRI GEMENT and EXHIBITS A - E

    hav ing lir sl c nclor sccl thereon the dul e of the deli ve ry.

BEFORE ME , the under igned authority . 0 11 thi clay per nally appeared E rnesto              art in Hencra \\ ho atter being July
sworn 0 11 o:nh : tales: " ly 11   aInc i E rnesto Martin Herrera . I am :i person 1m l less 1ha11eighteen ( 18) years or ag · a11dI
am compc1c11Ilo 111nk                                       or                                                           ()r
                           e tlti . oath . I am c1 rcsiclc 11t th Swtc o f Texas. I hnve pcrso11allrnowlcd !.!.c Ili c facts n11d
       enrs contain ed herein a11daver that each is true and correct. I am nol a party t ) 11
sta1e111                                                                                            o r rclnred \l r nl'li liated w i1h 111_1
1 arty to this suit. I have no interest in 1hc omcomc o f' the suit. I have never been convic ted r n lclnny or or a
mi . demeanor ill\o h·ing 111 ral tu rpitude. I am fam i liar wi 1h the Texas Rules or Civil Procedu re. a11clthe Tcx:i                  ivi l
Prm:Licc and R 111cdie    , ' Hies as the_ app ly Lo erv ice o f' pr cess. I a111certified by the .Judicial !1n111       ch Cen i fic: 11io11
        ssio11to del iver c i1:11io1
 ··0111111i                           L n11clother 1w li ces from ,rny Di stri ct. ou111
                                                                                       y and Jus1icc ·011rts in a11dfor 1h Stnt1.:of'
Texas in comp I iancc \,v · hJ"j      IO and 501.2 of the TR ' i>.

    Hy :- ---        l.JIIC  'tl----
                         L- ....,__.__
                                    _ _ __    ___      _______               _
        Ernesto Martin llc1Tcn 1 - PSC- UI S- Exp I I/J0 /21
         sc rvcd (t,}s pccia Id clivery .com
